Citation Nr: 1241472	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for larynx cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for larynx cancer and assigned an initial noncompensable disability rating, effective August 16, 2007.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in May 2012 and a report of that conference has been associated with the Veteran's claims folder.

A Board hearing before a Veterans Law Judge at the RO by videoconference was scheduled for a date in August 2012 and the Veteran was notified of the date and time of the hearing in a letter dated in July 2012.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to the Veteran's representative.

The Veteran failed to appear for the scheduled Board hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2012).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In April 2007 and February 2008, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records pertaining to treatment for larynx cancer and its residuals from Dr. Memon in Aberdeen, Washington dated since 1998 and from Dr. Livingstone in Auburn, Washington.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).

Although some records from the above listed physicians have been submitted by the Veteran, no further steps have been taken to obtain all available relevant treatment records.  The treatment records from Dr. Memon in the claims file are only dated as early as January 2007.  Also, the only treatment record from Dr. Livingstone in the claims file, dated in January 2008, reflects that additional records may be available in that the January 2008 treatment was a followup evaluation regarding the Veteran's vocal cord carcinoma and he was scheduled for an additional follow up recheck of his larynx in four months.  Additionally, a June 2008 VA examination report reveals that the Veteran continued to receive treatment from Dr. Livingstone.  

Moreover, a November 2008 VA primary care treatment note indicates that the Veteran was receiving followup treatment for his history of laryngeal cancer from an unidentified otolaryngologist in Olympia, Washington.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for larynx cancer and its residuals, to include the dates of any such treatment.
2.  Ask the Veteran to complete authorizations to obtain all records of his treatment for larynx cancer and its residuals from Dr. Memon, Dr. Livingstone, and from any other sufficiently identified private treatment provider.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  If any benefit on appeal remains denied, the agency of original jurisdiction (AOJ) should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

